ON MOTION ROE REHEARING.
Jenkins, P. J.
The true owner of an automobile sued in trover to recover it from a vendee who had purchased it from a third, person, whereupon the vendee, having lost the car by the judgment in the trover action, sued his vendor for the purchase-money and the court costs incurred in the former suit. In the original opinion, this court followed the rule laid down by the Supreme Court in Smith v. Williams, 117 Ga. 782 (supra), that the measure of damages for a breach of warranty to personalty “is the purchase-money with interest and expenses properly incurred by the vendee in attempting to defend his title.” On a motion for rehearing, the plaintiff in error, the vendor, now raises the contention, which was not heretofore presented, that under the measure of damages as held he would be unable to deduct from the purchase-money the value of the use of the car while it remained in the hands of the vendee until his dispossession under the trover judgment in favor of the true owner. It appears that the rule in many States as to damages is not that prevailing in Georgia. Some courts hold that the measure is the value cvl the time the vendee is deprived of the properly, allow other damages necessarily arising out of the transaction, and limit a recovery to the actual loss sustained by the vendee if he has enjoyed a long use of the property before dispossession. See 55 C. J. 890, 891, and cit.; 24 R. C. L. 269. As shown by the *761text in the works cited, however, the courts of a majority of jurisdictions as well as of this State, under the Smith decision, supra, hold that the general measure of damages is the amount o£ the original purchase-price, interest, and necessary expenses incurred in the defense of the title. The value of the use o£ the property during its possession is thus excluded as an element of recovery, either upon the theory of hire under an express or implied contract between the vendor and vendee, or upon the theory that the value of the property at the time of its loss is the correct measure, thus indirectly allowing a deduction for depreciation of the property by its use.
Under the Code of 1933, § 20-1412 (Code of 1910, § 4400), “upon a covenant of warranty of title to land, the damages should be the purchase-money with interest thereon from the time of sale, unless the jury should think, under the circumstances of the case, that the use of the premises was equal to the interest on the money, and that such equitable set-off should be allowed.” The general measure of damages on warranties of title to land is thus the same as on warranties of title to chattels, in basing the recovery on the original consideration with interest, except that the jury is permitted to allow an equitable set-off of the value of the use of the premises against the interest on the purchase-price, if they think, under all the circumstances, that the value of the use equals the interest. See Taylor v. Allen, 131 Ga. 416 (supra). However, the Code makes no provision for any such offset, equitable or otherwise, in warranties of personalty. Even in land cases the statute does not allow the equitable set-off against the purchase-price, but permits it only against the interest. Although our statutory provision as to the use of the land offsetting interest does not seem to prevail generally elsewhere, our rule, with this exception, is in force in most States. See 15 C. J. 1318, 1330, 1331, and cit. In the instant case the petition of the vendee sought the recovery of the original purchase-price and the court costs expended in the previous trover action, under the rule in the Smith case as to warranties of personalty. It did not seek the recovery of any interest, and therefore, even if the statutory rule in land cases, permitting an equitable set-off of the use of. the property against interest, could be properly extended to personalty actions, the principle would have no application in this particular case.
*762There was no bailment or other contractual relation which could authorize the vendor to recover from the vendee the hire of the property under- any theory of legal right after the title and possession passed from the vendor to the vendee. So far as this case is concerned, it does not appear that the vendor could be harmed either legally or equitably by a failure to allow the hire or use of the property to be deducted from the purchase-price paid by the vendee. While the vendee had the use of the automobile, the vendor likewise had the use of the purchase-money since the sale, not only until the vendee lost the car, but subsequently. All that the vendee seeks is the return of this money and the court costs incurred in liis unsuccessful defense of the title, but without any interest. We do not think, therefore, that the motion for rehearing states any' ground requiring a modification of the original decision.

Rehearing denied.


Stephens a/nd Sutton, JJ., concur.